office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp betombul postn-111650-04 uil date date to stephen whitlock deputy director office_of_professional_responsibility from richard goldstein special counsel procedure administration illinois cpa subject this memorandum is in response to your inquiry regarding the treatment of certified public accountants cpas in illinois under circular_230 issue whether an individual who holds an illinois cpa certificate but is not a licensed public accountant may practice_before_the_irs conclusion no to practice_before_the_irs a cpa must be duly qualified to practice as a cpa in any state territory or possession_of_the_united_states or the district of columbia or the cpa must be an enrolled_agent or actuary an individual who holds an illinois cpa certificate also must be a licensed public accountant to practice public accountancy in illinois accordingly an individual who holds an illinois cpa certificate but is not a licensed public accountant in illinois may not practice_before_the_irs unless the individual is a cpa qualified to practice as a cpa in another state the district of columbia territory or possession_of_the_united_states or an enrolled_agent or actuary facts illinois has a two step process for practicing public accountancy the first step is to take and pass the cpa exam after passing the exam the individual is issued a cpa certificate the cpa must however attain at least one year of full-time experience providing any type of service or advice involving the use of accounting attest management advisory financial advisory tax or consulting skills before he or she may postn-111650-04 practice public accountancy a cpa with the requisite experience may apply for a license to be a public accountant only a licensed cpa is authorized to practice public accountancy in illinois a licensed cpa that commits disreputable conduct in illinois may lose his or her public accountancy license but will not lose the cpa certificate law and analysis section c of title of the united_states_code sets forth the general rules for practicing before united_states administrative agencies this section provides that an individual who is duly qualified to practice as a cpa in a state may represent a person before the irs by filing with the agency a written declaration that he is currently qualified as provided by this subsection and is authorized to represent the particular person in whose behalf he acts the regulations governing practice_before_the_irs circular_230 mirror u s c c section b of circular_230 defines a cpa in relevant part as any person who is duly qualified to practice as a cpa in any state section b further provides that any cpa who is not currently under suspension or disbarment from practice_before_the_irs may practice_before_the_irs by filing with the irs a written declaration that he or she is currently qualified as a cpa and is authorized to represent the party or parties on whose behalf he or she acts the decision to include cpas within the class of professionals entitled to practice_before_the_irs by virtue of their state professional status is discussed in h_r rep no cong cong 1st sess date in explaining why cpas are not subject_to our admission procedures the house noted t here is a presumption that members in good standing of the profession of certified public accountancy are of good moral character and that surveillance by state associations of certified public accounts sic will sufficiently insure the integrity of practice by such persons before the internal_revenue_service the cumbersome admission procedures of the internal_revenue_service seem unwarranted in their impact on duly qualified certified public accountants id pincite the illinois public accounting act the act defines a cpa as any person who has been issued a certificate as a certified_public_accountant from the board_of examiners ilcs a an individual receives a certificate as a cpa from the illinois board_of examiners the board by taking and passing the cpa exam administered by the board under section of the act a holder of a cpa certificate issued by the board is not however authorized to practice public accountancy in illinois until the individual postn-111650-04 receives a license to practice as a public accountant from the board ilcs to apply for a license an individual must have a cpa certificate and at least one year of full-time experience or its equivalent providing any type of service or advice involving the use of accounting attest management advisory financial advisory tax or consulting skills which may be gained through employment in government industry academia or public practice ilcs a cpas must renew their license every three years comply with all of the ethical requirements and satisfy the continuing professional education requirements a cpa’s failure to renew his or her license may result in disciplinary action such as refusal to issue or renew a license revoke or suspend a license or reprimand a licensee ilcs b and section of the act provides that no person shall begin to practice accountancy in illinois or hold himself out as being able to practice accountancy in illinois unless he is licensed in accordance with the provisions of the act ilcs cpas in illinois are not subject_to strict scrutiny before being granted their cpa certificate rather they are merely required to fulfill certain course requirements and to sit for and pass the cpa exam the board monitors only those cpas who apply for and receive a license to practice public accountancy if a cpa violates any of the board’s rules then the cpa may lose his or her license to practice accountancy but will not lose his or her cpa certificate this two tier_system of admitting cpas to practice accountancy in illinois means that only a licensed cpa is duly qualified to practice accountancy in illinois an individual who holds an illinois cpa certificate but is not licensed to practice public accountancy in illinois is not duly qualified to practice as a cpa as required by u s c c and circular_230 unless the individual is licensed to practice as a cpa in another state district of columbia territory or possession_of_the_united_states or is an enrolled_agent or actuary specific questions raised your office raised four questions related to this issue our responses to your questions assume that the individual in question is a cpa in illinois and is not a cpa in any other state district of columbia territory or possession_of_the_united_states or an enrolled_agent or actuary which of the following individuals is entitled to sign a form_2848 as a cpa a an individual who has an illinois cpa certificate but not an illinois pa license b an individual who has an illinois cpa certificate and an illinois pa license c an individual who has an illinois cpa certificate but whose illinois pa license has been suspended or revoked postn-111650-04 answer b an individual that is a cpa in illinois may only sign a form_2848 as a cpa if that individual is also a licensed public accountant if the cpa’s license is suspended or revoked the cpa is not duly qualified to practice public accountancy in illinois and is therefore not authorized to sign a form_2848 as a cpa if an individual in illinois is not a licensed public accountant or if the individual’s license was suspended or revoked and the individual signs and submits a form_2848 as a cpa is such signing false information for purposes of d of circular_230 a false fictitious or fraudulent statement for purposes of u s c or otherwise in violation of any federal criminal statute answer section dollar_figure of circular_230 lists incompetence or disreputable conduct for which a practitioner may be censured suspended or disbarred from practice_before_the_irs emphasis added an unlicensed cpa in illinois is not a practitioner as defined by circular_230 b and cannot practice_before_the_irs therefore if an individual who is ineligible to practice signs and submits a form_2848 the irs should not recognize the individual as the taxpayer’s representative where the individual subsequently applies for enrollment to practice_before_the_irs opr may consider this conduct in determining whether the application should be granted see circular_230 a additionally should your office become aware of egregious situations in which an individual who is not eligible to practice is signing and submitting forms please consult with the offices of associate chief_counsel procedure administration and general legal services our offices can help you determine what if any additional civil or criminal actions should be pursued since it appears that one cannot be a pa without also being a cpa may irs employees accept powers of attorney from individuals who sign as cpas but only hold themselves out on business cards letterhead stationary advertising to be pas answer the first requirement of being a licensed public accountant in illinois is that the individual took and passed the cpa exam and has a cpa certificate thus if the individual is a public accountant in illinois the individual may sign a form_2848 as a cpa is a pa whose license has been suspended or revoked for cause subject_to an expedited proceeding under b of circular_230 which refers to licenses does not mention pas or is such an individual only subject_to a nonexpedited proceeding for violating i which specifically mentions pas answer yes a licensed public accountant in illinois whose license is suspended or revoked for cause may be subject_to an expedited proceeding under b postn-111650-04 because a licensed public accountant in illinois must be a cpa and only licensed cpas are authorized to practice public accountancy in illinois postn-111650-04 if you have any questions please contact bridget tombul pincite9 cc frank inserra
